ORDER

PER CURIAM.
Defendant, David Brown, appeals from the judgment and sentence after a jury found him guilty of trespass in the first degree, resisting arrest, violation of an order of protection, property damage in the second degree and two counts of sexual misconduct in the first degree. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 30.25(b).